Opinion issued August 23, 2007
 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00646-CR
____________

IN RE ROBERT CALVIN EDWARDS, JR., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Robert Calvin Edwards, Jr., filed a pro se petition for writ of
mandamus requesting that this Court compel respondent (1) to rule on his pro se post
conviction motion  requesting that the State produce exculpatory evidence in trial
court cause numbers 964983, 964984, 976234, and 976235. (2)  We deny the petition.
	First, relator's petition does not meet the requirements of the Texas Rules of
Appellate Procedure.  As example, it does not include an appendix, and it does not
certify that a copy was served on respondent trial court.  See Tex. R. App. P. 9.5,
52.3(j).
	Moreover, relator has not provided us with a record that shows that he made
any request of respondent to perform a nondiscretionary act that respondent refused. 
Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992, orig.
proceeding).
	The petition for writ of mandamus is denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Nuchia, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Relator does not give the name of the 177th District Court Judge. 
2.    This Court issued an opinion on April 27, 2006, affirming relator's conviction in trial court cause numbers
964983, 964984, 976234, and 976235, appeals case numbers  01-04-00969-CR, 01-04-00970-CR, 01-04-00967-CR, and 01-04-00968-CR. Counsel Patrick McCann filed a petition for discretionary review in those
cases and the Court of Criminal Appeals has granted relator's petition for discretionary review.